Citation Nr: 1136233	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard from August 2, 1962 to February 1, 1963, initially at Ft. Dix, New Jersey and later at Ft. Sill, Oklahoma.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a May 2006 rating decision in which the RO, in pertinent part, denied the above service-connection claims.  The appellant perfected an appeal to both denials.

In December 2010, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

The appeal again is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action, on his part, is required.


REMAND

A remand by the Board confers upon the appellatn, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Contrary to his representative's September 2011 written brief presentation, in compliance with instruction paragraph 1 of the Board's remand, the AMC associated the appellant's available service personnel records with claims file on February 1, 2011.  Also in compliance with instruction paragraph 2, the AMC asked the appellant to identify private healthcare providers and to sign authorization for release of records.  The appellant provided signed releases; however, the AMC failed to ascertain from Beltone whether the examinations performed in 1997 and 1999 were conducted by a state-licensed audiologist and whether the controlled speech discrimination tests complied with the Maryland CNC requirements.  On remand, the appellant should be asked to sign authorization for release of such information.  See Savage v. Shinseki, 24 Vet. App. 259, 271 (2011).  Also contrary to his representative's September 2011 assertions, the Board finds that it is clear from the history reiterated in the examination report that the July 2011 VA examiner reviewed the claims file, to include the private and VA medical records associated with it.

However, the Board notes that in denying his claims, VA has not provided the appellant with notice of what evidence and information needs to be provided before service connection can be established.  In this regard, the Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 2002), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or aggravated during ACDUTRA or INACDUTRA, the appellant must establish a service-connected disability in order to achieve status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  On remand, VA should inform the appellant of the provisions of the law/regulations applying to service connection for disabilities claimed as due to ACDUTRA or INACDUTRA as a member of the Army National Guard.

Moreover, although certain chronic diseases such as sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty, this presumption does not apply to ACDUTRA or INACDUTRA claims.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Finally, on remand, outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the appellant from the Albany and Syracuse, New York VA Medical Centers (VAMCs) and the Binghamton, New York VA outpatient clinic, since October 5, 2004.  All records and/or responses received should be associated with the claims file.

2.  Send a letter to the appellant and his representative explaining that he must establish a service-connected disability in order to achieve status as a veteran and that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACUDUTRA.  Also, request that he sign authorization for VA to contact Beltone to ascertain whether the examinations performed in 1997 and 1999 were conducted by a state-licensed audiologist and whether the controlled speech discrimination tests complied with the Maryland CNC requirements.  Once such authorization is received, VA should ensure that it asks Beltone whether the examinations performed in 1997 and 1999 were conducted by a state-licensed audiologist and whether the controlled speech discrimination tests performed complied with the Maryland CNC requirements.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 271.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, furnish an appropriate supplemental statement of the case to the appellant and his representative and provide them the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


